DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 24, 26 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 24 and 26 recite a range for CaO of 3 to 7 mass% which is broader than the range of 4.1 to 14.5 mass% recited in claims 12 and 22 from which claims 24 and 26 depend, respectively.
Claim 37 recites a range for SiO2 of 57 to 73 mass% which is broader than the range of 50 to 62.1 mass% in claim 12, from which claim 37 depends.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 3, 11-13, 15, 17-29 and 37-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ono et al. (US 9,902,645).
As to the preamble limitations of claims 11-13 and 22, Ono et al. discloses a glass substrate (i.e., carrier) which is suitable as a substrate glass for various displays or a substrate glass for a photomask.  See col. 1, lines 5-12.  In other words, the glass is suitable for the manufacture of an electronic device.
Ono et al. fails to disclose that the glass is “for manufacturing a member for an electronic device on a surface of a substrate by bonding the carrier substrate to the substrate.”   However, 
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. [MPEP 2111.02 (Citing In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)]

No structural difference can be discerned between the prior art and the instant invention.
Examples 23, 26, 30 and 32 of Ono et al. anticipate the composition and properties recited in instant claims 2, 3, 11-13, 22-29, 37-40.  See Tables 3 and 4.  The property, thermal shrinkage, of Ono et al. is the same as compaction and is measured in an identical manner.  See col. 10, lines 14-18.  
The Vickers hardness and external transmittance at 300 nm as recited in claims 15 and 17-22 are presumed to be inherent to the glass of examples 23, 26, 30 and 32 because a glass have a composition that is identical to the presently claimed glass, and these properties are determined by the composition of the glass.
The applied reference has common inventors and a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed .

Claim Rejections - 35 USC § 103
Claims 5-7 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 9,902,645) as applied to claims 11, 12, 13 and 22 above, and further in view of Kondo et al. (US 2012/0156480).  
As described above, Ono et al. discloses glass substrates that anticipate the glass carrier recited in claims 11, 12, 13 and 22.  The glass substrate of Ono et al. is employed in the manufacture of displays.  See col. 1lines 10-13. 
Ono et al. fails to disclose: (1) that the glass (i.e., carrier) has an adhesive applied thereto (claim 5), (2) that the glass is arranged on another substrate (claims 6 and 30-32), or (3) that the other substrate is a glass (claims 7 and 33-35). 
Kondo et al. discloses that trends in recent years for liquid crystal displays have resulted in glass substrates that are thinner.  See paragraph [0003].  The thinner glasses are more difficult to process because of deflection.  See paragraph [0005].  To solve this problem, the thin display glass is applied to a carrier glass substrate via a resin (i.e., adhesive), and subsequently removed from the carrier after processing.  See paragraph [0006].
Therefore, it would have been obvious to one of ordinary skill in the art to create a laminate by applying the display glass of Ono et al. to another glass via a resin (i.e., adhesive) because the formed laminate allows for easier processing.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 2, 3, 11-13, 22-29 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,902,645 (‘645).  Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 1-18 teach a glass article having overlapping ranges of glass constituents with the glass composition recited in instant claims 11-13, 22-26 and 37-40.  The glass has a thermal shrinkage (i.e., compaction) of less than 90 ppm and otherwise overlapping properties with instant claims 2, 3, 27-29.  One of ordinary skill in the art would assume that the properties of instant claims 15 and 17-22 are present in the glass composition of the ‘645 patent in view of the overlapping ranges of components.
Thus, the ‘645 patent claims completely encompasses the limitations of instant claims 2, 3, 11-13, 22-29 and 37-40. 

Claims 5-7 and 30-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,902,645 (‘645) in view of Kondo et al. (US 2012/0156480).  
As described above, the ‘645 patent claims teach a glass article that renders obvious the glass carrier recited in claims 11, 12, 13 and 22.  

Kondo et al. discloses that trends in recent years for liquid crystal displays have resulted in glass substrates that are thinner.  See paragraph [0003].  The thinner glasses are more difficult to process because of deflection.  See paragraph [0005].  To solve this problem, the thin display glass is applied to a carrier glass substrate via a resin (i.e., adhesive), and subsequently removed from the carrier after processing.  See paragraph [0006].
Therefore, it would have been obvious to one of ordinary skill in the art to create a laminate by applying the display glass of the claims of the ‘645 patent to another glass via a resin (i.e., adhesive) because the formed laminate allows for easier processing.  

Claims 2, 3, 11-13, 22-29 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,822,264 (‘264).  Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 1-13 of the ‘264 patent teach a glass article having overlapping ranges of glass constituents with the glass composition recited in instant claims 11-13, 22-26 and 37-40.  The glass has a thermal shrinkage (i.e., compaction) of less than 100 ppm and otherwise overlapping properties with instant claims 2, 3, 27-29.  One of ordinary skill in the art would assume that the properties of instant claims 15 and 17-22 are present in the glass composition of the ‘264 patent in view of the overlapping ranges of components.
Thus, the ‘264 patent claims completely encompasses the limitations of instant claims 2, 3, 11-13, 22-29 and 37-40. 

Claims 5-7 and 30-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,822,264 (‘264) in view of Kondo et al. (US 2012/0156480).  
As described above, the ‘264 patent claims teach a glass article that renders obvious the glass carrier recited in claims 11, 12, 13 and 22.  
The claims of the ‘264 patent fail to disclose: (1) that the glass (i.e., carrier) has an adhesive applied thereto (claim 5), (2) that the glass is arranged on another substrate (claims 6 and 30-32), or (3) that the other substrate is a glass (claims 7 and 33-35). 
Kondo et al. discloses that trends in recent years for liquid crystal displays have resulted in glass substrates that are thinner.  See paragraph [0003].  The thinner glasses are more difficult to process because of deflection.  See paragraph [0005].  To solve this problem, the thin display glass is applied to a carrier glass substrate via a resin (i.e., adhesive), and subsequently removed from the carrier after processing.  See paragraph [0006].
Therefore, it would have been obvious to one of ordinary skill in the art to create a laminate by applying the display glass of the claims of the ‘264 patent to another glass via a resin (i.e., adhesive) because the formed laminate allows for easier processing.  

Claims 2, 3, 11-13, 22-29 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,053,160 (‘160).  Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 1-14 of the ‘160 patent teach a glass article having overlapping ranges of glass constituents with the glass composition recited in instant claims 11-13, 22-26 and 37-40.  The 
Thus, the ‘160 patent claims completely encompasses the limitations of instant claims 2, 3, 11-13, 22-29 and 37-40. 

Claims 5-7 and 30-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,053,160 (‘160) in view of Kondo et al. (US 2012/0156480).  
As described above, the ‘160 patent claims teach a glass article that renders obvious the glass carrier recited in claims 11, 12, 13 and 22.  
The claims of the ‘160 patent fail to disclose: (1) that the glass (i.e., carrier) has an adhesive applied thereto (claim 5), (2) that the glass is arranged on another substrate (claims 6 and 30-32), or (3) that the other substrate is a glass (claims 7 and 33-35). 
Kondo et al. discloses that trends in recent years for liquid crystal displays have resulted in glass substrates that are thinner.  See paragraph [0003].  The thinner glasses are more difficult to process because of deflection.  See paragraph [0005].  To solve this problem, the thin display glass is applied to a carrier glass substrate via a resin (i.e., adhesive), and subsequently removed from the carrier after processing.  See paragraph [0006].
Therefore, it would have been obvious to one of ordinary skill in the art to create a laminate by applying the display glass of the claims of the ‘160 patent to another glass via a resin (i.e., adhesive) because the formed laminate allows for easier processing.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784